Citation Nr: 0302155	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  97-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shin splints of the 
right leg.

2.  Entitlement to service connection for shin splints of the 
left leg.

(The issue of entitlement to a higher rating for a 
lumbosacral strain will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
September 1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  They were remanded by the Board in May 
1998 and June 2000 for additional development.  The requested 
development has since been completed, and the claim for 
service connection for shin splints is now ready for 
appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to a higher rating for a lumbosacral strain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for shin splints has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Bilateral shin splints were noted during service, and 
there is competent evidence of recurrent symptoms subsequent 
to service.



CONCLUSION OF LAW

Bilateral shin splints were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Sup. 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter dated in July 2002, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained.  The 
veteran was afforded VA examinations.  The record includes 
his service medical records and post service treatment 
records.  The veteran has declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran contends that service connection for bilateral 
shin splints is warranted because he was diagnosed with 
bilateral shin splints during service and currently suffers 
from a residual disability.  After reviewing all of the 
evidence of record, the Board finds that the evidence 
supports the appellant's claim. 

A review of the record reveals that the veteran was noted to 
have bilateral shin splints during service.  A service 
medical record dated in March 1991 shows that the veteran 
complained of having shin splints for a week and a half.  He 
said that jogging or running caused pain.  On examination, 
there was tenderness along the medial and lateral aspects of 
both tibias.  The assessment was bilateral shin splints.  He 
was instructed to take Motrin and do stretching exercises.  
He was placed on a profile.  

A service medical record dated in May 1991 shows that the 
veteran again reported a complaint of having bilateral shin 
splints.  He said that he had pain and a rash on the right 
leg.  He said that he needed to refill his Motrin.  On 
examination, there was 2+ tenderness on the tibial surface 
without crepitus.  The assessment was shin splints.  He was 
given a refill of Motrin.   

In his original claim for disability compensation which he 
submitted in November 1995, the veteran requested service 
connection for shin splints.  He stated that he had been 
treated for the disorder in March 1991, May 1991, and 
September 1991.  

The report of a VA joints examination conducted in February 
1996, shows that he complained that every once in a while he 
experiences some shin splints.  On examination, he had no 
swelling, deformity, or instability.  X-rays were within 
normal limits.  The pertinent diagnosis was occasional shin 
splints.  

On VA examination in December 1998, he complained of 
bilateral tibia pain.  He reported a history of experiencing 
pain in both anterior tibias in service, which was diagnosed 
as shin splints.  He reported having pain after burning 
episodes.  He said that the pain would stop with rest and 
recur with running.  He presently had continued pain in both 
his anterior tibias with greater than half an hour of 
walking.  The pain was worse on the right than on the left.  
He had been treated with Motrin, but otherwise had no 
treatment.  On examination, he had 3+ to 4/5 quadriceps 
function which was limited by complaints of pain over the 
anterior tibias.  This area was tender to palpation.  There 
was no swelling or erythema on either tibia.  Palpation of 
the tibial crest bilaterally through both tibias showed no 
focal defect, although the patient had marked tenderness 
subjectively over multiple points.  The pertinent diagnosis 
was history of bilateral shin splints, without history of 
fracture or tibial stress syndrome, presently with recurrent 
symptoms.  However, the examiner said that there was "no 
specific diagnosis with any of his injuries or complaints," 
and stated that it would not be expected that "shin splints 
lasting 8 years duration would be expected to be persistent 
of this nature for such a long period of time."  He further 
stated that an MRI could rule out a tibial stress fracture 
syndrome and also find any other bony pathology that was not 
suspected presently.  

The report of an examination of the veteran's joints 
conducted in September 2000 shows that the examiner 
thoroughly reviewed the veteran's old records.  On physical 
examination, the right tibia had a small anterior scar.  That 
area was mildly tender to palpation.  There was no swelling 
or erythema.  Palpation of both tibial crests revealed no 
tenderness or focal defects.  Bilateral X-rays of the tibias 
and fibulas revealed only a bone island in the left fibula 
just proximal to the ankle mortis.  Otherwise, there was 
normal anatomy.  MRIs performed in March 1999 were also 
reviewed and showed indications of ankle sprains for which 
the veteran has already established service connection.  The 
examiner concluded that with respect to "[w]hether this 
Veteran suffers from disability from his chronic right shin 
splints - In my opinion, regarding his subjective complaints 
that it is a mild ache, and that he stated that most of his 
problem is with his ankle, I do not believe that the shin 
splints are causing him any chronic disability."

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  In 
reviewing the evidence of record, the Board finds that the 
veteran developed shin splints during service which resulted 
in recurring symptoms since service.  The shins splints were 
noted in service on two occasions in service, were diagnosed 
on the VA examination in February 1996, and were again 
diagnosed on the VA examination in December 1998.  Although 
the examiner in September 2000 reported that the veteran's 
shin splints were not productive of chronic disability, the 
wording used by the examiner shows that he implicitly 
concluded that the shin splints do in fact exist.  The Board 
believes that the examiner's comments regarding the 
chronicity of the disability caused by the shins splints, 
while relevant when assigning the disability rating for the 
disorder, should not preclude granting service connection.  
Although the disability from the shin splints is not chronic 
in the sense that it is present all of the time, it does 
appear to be a recurring problem.  In light of the foregoing, 
the Board finds that the evidence of record is consistent 
with the veteran's contentions.  Therefore, resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran currently has bilateral shin splints which 
were first manifested during his period of service.  
Accordingly, the Board concludes that bilateral shin splints 
were incurred in service.


ORDER

1.  Service connection for shin splints of the right leg is 
granted.

2.  Service connection for shin splints of the left leg is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

